1

2

3                              UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6     TRAVOY COX,                                       Case No. 3:19-cv-00333-MMD-CLB

7                                    Plaintiff,                       ORDER
             v.
8

9     WEUPPER et al.,
                                 Defendants.
10

11

12          This action began with a pro se civil rights complaint filed under 42 U.S.C. § 1983

13   by a former county inmate, Plaintiff Travoy Cox. On December 3, 2019, this Court issued

14   an order directing Plaintiff to file his updated address with this Court within 30 days. (ECF

15   No. 5.) The thirty-day period has now expired, and Plaintiff has not filed his updated

16   address or otherwise responded to the Court’s order.

17          District courts have the inherent power to control their dockets and “[i]n the exercise

18   of that power, they may impose sanctions including, where appropriate . . . dismissal” of a

19   case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).

20   A court may dismiss an action, with prejudice, based on a party’s failure to prosecute an

21   action, failure to obey a court order, or failure to comply with local rules. See Ghazali v.

22   Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for noncompliance with local

23   rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (affirming dismissal for

24   failure to comply with an order requiring amendment of complaint); Carey v. King, 856

25   F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal for failure to comply with local rule

26   requiring pro se plaintiffs to keep court apprised of address); Malone v. U.S. Postal

27   Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal for failure to comply with

28   court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (affirming
1    dismissal for lack of prosecution and failure to comply with local rules).

2           In determining whether to dismiss an action for lack of prosecution, failure to obey

3    a court order, or failure to comply with local rules, the court must consider several factors:

4    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to

5    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

6    disposition of cases on their merits; and (5) the availability of less drastic alternatives. See

7    Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130;

8    Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.

9           Here, the Court finds that the first two factors, the public’s interest in expeditiously

10   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of

11   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of

12   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay

13   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air

14   West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public policy favoring

15   disposition of cases on their merits—is greatly outweighed by the factors in favor of

16   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey the

17   court’s order will result in dismissal satisfies the “consideration of alternatives”

18   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779 F.2d

19   at 1424. The Court’s order requiring Plaintiff to file his updated address with the Court

20   within 30 days expressly stated: “IT IS FURTHER ORDERED that, if Plaintiff fails to timely

21   comply with this order, the Court shall dismiss this case without prejudice.” (ECF No. 5.)

22   Thus, Plaintiff had adequate warning that dismissal would result from his noncompliance

23   with the Court’s order to file his updated address within 30 days.

24          It is therefore ordered that this action is dismissed without prejudice based on

25   Plaintiff’s failure to file an updated address in compliance with this Court’s December 3,

26   2019, order.

27   ///

28   ///

                                                    2
1          It is further ordered that the application to proceed in forma pauperis (ECF No. 1)

2    and the motion for leave to file an amended complaint (ECF No. 3) are denied as moot.

3          It is further ordered that the Clerk of Court will close the case and enter judgment

4    accordingly.

5          DATED THIS 7th day of January 2020.

6

7

8                                            MIRANDA M. DU
                                             CHIEF UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                3
